Citation Nr: 0722589	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  04-19 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for post 
traumatic stress disorder (PTSD) prior to January 27, 2004, 
and in excess of 70 percent from January 27, 2004, forward, 
on appeal from the initial determination.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1970 and from July 1971 to July 1974.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  

In February 2005, the veteran testified before the 
undersigned Veterans Law Judge during a hearing at the RO.  A 
transcript of that hearing is of record.  

In August 2006, the Board remanded this matter to the RO via 
the Appeals Management Center (AMC) in Washington D.C. to 
obtain additional treatment records and afford the veteran a 
VA examination.  Those actions completed, the matter has been 
returned to the Board for appellate consideration.  


FINDINGS OF FACT

1.  Prior to January 27, 2004, the veteran's PTSD resulted in 
no more than occupational and social impairment with reduced 
reliability and productivity.  

2.  From January 27, 2004, forward, the veteran's PTSD has 
resulted in no more than occupational and social impairment 
with deficiencies in most areas, including work, family 
relations, judgment, thinking, or mood.  




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for PTSD, prior to January 27, 2004, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 
4.2, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2006).

2.  The criteria for an evaluation in excess of 70 percent 
for PTSD, from January 27, 2004, forward, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA satisfied the duty to notify by means of letters dated in 
September 2002 and September 2006.  The September 2002 letter 
was provided to the veteran prior to the initial adjudication 
by the RO in October 2002.  This letter informed the veteran 
of the requirements of a successful service connection claim, 
and of his and VA's respective duties in obtaining evidence.  
He was asked to submit information and/or evidence, which 
would include that in his possession, to the RO.  Notice as 
to assignment of disability ratings and effective dates, as 
well as further notice of the responsibilities of the VA and 
the veteran, was provided by the September 2006 letter.  The 
content of both letters and the timing of the September 2002 
letter complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Although notice as to assignment of disability ratings and 
effective dates did not precede the initial adjudication, the 
veteran has not been prejudiced by this defect in timing.  
Since the September 2006 letter, he has had an opportunity to 
participate effectively in the processing of his claim as he 
has had sufficient time to submit additional evidence and 
argument.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  Indeed, additional evidence has since been associated 
with the claims file in the form of VA outpatient treatment 
records and a September 2006 VA examination report.  In May 
2007, the veteran, through his representative, submitted 
additional argument specifically addressing the rating 
criteria for PTSD.  Furthermore, additional process has been 
afforded the veteran by the RO's readjudication of his claim 
and issuance of a supplemental statement of the case in 
February 2007.  Finally, because the Board is denying the 
veteran's claim, any questions as to assignment of effective 
dates are moot.  

Service medical records are associated with the claims file, 
as are records and reports from VA health treatment 
providers.  All records identified by the veteran have been 
obtained.  Appropriate VA examinations were afforded the 
veteran in October 2002 and September 2006.  

Therefore, the Board finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.   See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  


Increased Rating

Service connection for PTSD was established by the rating 
decision giving rise to this appeal.  Initially, the RO 
assigned a 50 percent rating for the veteran's PTSD, 
effective August 27, 2002, the date of his claim.  By rating 
decision dated in February 2007, the RO increased this rating 
to 70 percent, effective January 27, 2004.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

This claim for higher evaluations for PTSD stems from the 
initial rating assigned to this disability.  At the time of 
an initial rating, separate, or staged, ratings can be 
assigned for separate periods of time based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999).

The criteria for evaluating PTSD are found at 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2006).  A 50 percent evaluation 
is warranted where there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory; impaired 
judgment; impaired abstract thinking; disturbance of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.  

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked  
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.  

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.  

It is further noted that the nomenclature employed in the  
portion of VA's Schedule for Rating Disabilities ("the 
Schedule") that addresses service-connected psychiatric 
disabilities is based upon the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (also known as "the DSM-IV").  38 
C.F.R. § 4.130 (2006).  The DSM-IV contains a Global 
Assessment of Functioning (GAF) scale, with scores ranging 
between zero and 100 percent, representing the psychological, 
social, and occupational functioning of an individual on a 
hypothetical continuum of mental health - illness.  Higher 
scores correspond to better functioning of the individual.  

GAF scores ranging between 61 and 70 are assigned when there 
are some mild symptoms (e.g., depressed mood and mild 
insomnia), or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but when the individual is functioning pretty 
well and has some meaningful interpersonal relationships.  
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th. ed., 1994).  GAF scores 
ranging between 51 and 60 are assigned when there are 
moderate symptoms (like flat affect and circumstantial 
speech, and occasional panic attacks), or moderate difficulty 
in social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  Id.  GAF 
scores ranging between 41 and 50 are assigned when there are 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting), or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  Id.  

Symptoms listed in VA's general rating formula for mental 
disorders are not intended to constitute an exhaustive list, 
but rather to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
must be considered.  38 C.F.R. § 4.126(a) (2006).  In 
addition, the evaluation must be based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  Id.  
Further, when evaluating the level of disability from a 
mental disorder, the extent of social impairment is 
considered, but the rating cannot be assigned solely on the 
basis of social impairment.  38 C.F.R. § 4.126(b) (2006).

Prior to January 27, 2004

Evidence of record prior to January 27, 2004 included a VA 
examination report dated in October 2002, VA outpatient 
medical records, and service medical records.  The service 
medical records contain no evidence relevant to rating the 
veteran's PTSD.  VA outpatient treatment records from October 
2002 to January 2004 show that the veteran was consistently 
assigned GAF scores between 55 and 65, indicative of no more 
than moderate symptoms.  These records contain the veteran's 
reports that he had no contact with his two children but had 
good relationships with his mother and his two siblings and 
associated with friends.  Entries from October and November 
2003 contain the veteran's report that his girlfriend lived 
with him for a period of time.  He also reported working at 
the same company for the past 27 years, although he reported 
that he did not socialize at work and felt irritation with 
co-workers.  

During the October 2002 examination, the veteran described 
PTSD symptoms including infrequent flashbacks, daily 
intrusive thoughts, avoidance of others, hypervigilance, and 
difficulty sleeping.  His primary reported symptom of PTSD 
was anger and irritability with other people, with 
manifestations of such limited to verbal exchanges.  He 
reported a suicide attempt in 1978 or 1979 but no suicidal 
ideation since that time.  The veteran reported that he is 
twice divorced, has had no relationship with his two 
children, and had no interest with establishing a 
relationship with his children or with a significant other.  
He also reported that he had worked at the same job for 27 
years and has had conflicts with his supervisor.  

Upon mental status examination, the veteran's memory, speech, 
judgment, insight, abstract ability and concentration were 
found to be no worse than satisfactory.  The veteran's mood 
was anxious.  He was oriented in all spheres, and did not 
suffer from delusions, ideas of reference, or feelings of 
unreality.  Thought content was goal directed and relevant 
and contained no suicidal or homicidal ideation.  The October 
2002 VA examiner assigned the veteran a GAF score of 50 and 
indicated that he had reviewed the veteran's claims folder.  

This evidence demonstrates that a rating higher than 50 
percent for the veteran's PTSD is not warranted prior to 
January 24, 2004.  The veteran essentially suffered from some 
social impairment in that he lived alone, was estranged from 
his children, and did not socialize with co-workers.  Given 
the veteran's long employment history, his report of 
conflicts with a supervisor is not evidence of difficulty 
adapting to a stressful environment.  Nor is this evidence 
that his PTSD symptoms results in more than occupational 
impairment with reduced reliability and productivity.  Prior 
to January 2004, the record is absent for evidence of any of 
the symptoms listed in the criteria for a 70 percent rating, 
or evidence of similar symptoms.  Rather, the veteran had 
normal speech and maintained adequate personal appearance and 
hygiene.  His mood was described as anxious, but the evidence 
does not show that he had near continuous depression or that 
his mood affected his ability to function independently, 
appropriately, or effectively.  He had no history of violence 
and no suicidal ideation.  In short, the record is absent for 
evidence to support a rating higher than 50 percent prior to 
January 27, 2004.  

From January 27, 2004, forward

For the period from January 27, 2004, forward, the veteran's 
PTSD does not meet the criteria for a rating higher than 70 
percent.  Evidence during this time period consists of VA 
outpatient treatment records and VA examination reports from 
January 2004 and September 2006.  Both examination reports 
indicate that the veteran's claims file was reviewed.  

The January 2004 examiner recorded the veteran's report of a 
good relationship with his mother, no relationship with his 
children, a relationship with a significant other ladyfriend 
who he described as "just a friend", and his report of 
suicidal ideation in December 2003.  He also reported 
difficulty with anger and irritability with a co-worker and 
his supervisor, although manifestations of his anger were 
limited to verbal conflicts.  Symptoms were similar to those 
described in October 2002 but flashbacks were occurring more 
frequently, about two times a week.  Mental status 
examination found the veteran to be oriented in all spheres, 
with no present suicidal or homicidal ideation, no delusions, 
no ideas of reference, and no feelings of unreality.  His 
thought content was goal directed and relevant, his thought 
process production was spontaneous and abundant, his memory, 
concentration, and abstractability were satisfactory and his 
judgment and insight were good.  The examiner described the 
veteran's speech as emotional and his mood as anxious, 
although his range of affect was broad.  The examiner 
assigned the veteran a GAF score of 50.  

During the September 2006 examination, the veteran reported 
continuing to work at the same job that he has held for over 
thirty years.  The most significant reported symptoms of his 
PTSD remained irritability and anger, particularly at work.  
Due to verbal conflicts with coworkers and his supervisor, 
the veteran was required to undergo verbal counseling by his 
supervisor on five occasions since the January 2004 
examination and he reported that a pay raise was withheld due 
to his conduct.  He also reported that he socializes with two 
friends once or twice per month, and that his family life is 
limited to a good relationship with his mother and a 
satisfactory relationship with one sibling.  He had 
nightmares nightly.  Mental status examination results were 
essentially unchanged from the January 2004 examination, with 
the exception that the examiner found the veteran to be 
anxious and to have restricted affect.  The examiner provided 
an opinion that the veteran's PTSD symptoms resulted in 
serious impairment in social and occupational functioning and 
assigned the veteran a GAF score of 45.  

VA outpatient treatment records are unremarkable for any 
significant increase in symptoms with the exception of a 
notation from July 2005 that the veteran occasionally hears 
his name called when no one is calling him, and has suicidal 
thoughts.

This evidence does not present a picture of total 
occupational and social impairment.  Although the veteran has 
had disciplinary problems at work, he has maintained his 
occupation throughout this appeal.  While his social life is 
somewhat constrained, he maintains a relationship with his 
mother and one sibling and socializes with friends.  
Furthermore, none of the symptoms listed in the criteria for 
a 100 percent rating, nor any symptoms similar to those 
listed, are evidenced by the record.  The veteran has no 
history of violence.  He has never been found to be a danger 
to himself or others.  In this regard his conflicts with 
others have not been physical and there is no evidence that 
his suicidal ideation has resulted in actions or plans.  He 
has always been described as well groomed with appropriate 
hygiene and there is no evidence that he is unable to perform 
activities of daily living.  His memory has always been found 
to be intact and he has always been found to be oriented to 
time and place.  There is no report of any delusions, and, 
other than hearing his name called occasionally, no report of 
hallucinations.  His behavior has not been found to be so 
inappropriate as to cause total impairment in any area, but 
rather, at worst, has resulted in disciplinary counseling at 
work, the withholding of a pay raise, and a limited social 
and family life.  

As the criteria for a 100 percent rating have not been met 
from January 27, 2004 forward, a rating higher than the 70 
percent already assigned for this period is not warranted.  

Extraschedular consideration

To accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2006).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The RO considered an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1) and determined referral 
for extraschedular consideration was not warranted in this 
case.  The Board agrees.  The veteran has not required any 
periods of hospitalization for his service-connected PTSD.  
Nor does any evidence of record, including the veteran's 
reports of a withheld payraise and required counseling, rise 
to the level of marked interference with employment.  In the 
absence of evidence presenting exceptional circumstances, the 
claim is not referred for consideration of an extraschedular 
rating; the veteran's disability is appropriately rated under 
the schedular criteria.

For the reasons provided above, the preponderance of evidence 
is against the veteran's claim.  The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule as required by law and VA 
regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
C.F.R. § 3.102 (2006).  


ORDER

Entitlement to an evaluation in excess of 50 percent for post 
traumatic stress disorder (PTSD) prior to January 27, 2004, 
and in excess of 70 percent from January 27, 2004, forward, 
on appeal from the initial determination, is denied.  



____________________________________________
HOLLY E. MOEHLMANN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


